DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 8, filed 25 January 2022, with respect to the rejections under 35 USC 102 and 103 have been fully considered and are persuasive.  The rejection of claims 1 and 3-20 has been withdrawn. 
Allowable Subject Matter
Claims 1 and 3-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments are persuasive.
Regarding independent claims 1, 15, and 16, Examiner notes that US 3,487,479 to Grooms, US 2018/9927990 A1 to Kroeker, and US 2005/0071919 A1 to Kenan are particularly relevant.  Although the primary reference Grooms teaches a bassinet with an outer structure and support structure (Fig. 3 elements 19 and 12, respectively), Grooms does not teach Applicant’s claimed “an outer structure defining an outer structure perimeter wall having a plurality of outer structure joints; a support structure configured for placement within the outer structure, the support structure defining a support structure perimeter wall having a plurality of support structure joints, […] the support structure perimeter wall is disposed within and contacts the outer structure perimeter wall”.  In other words, Applicant’s invention is directed towards two sets of perimeter walls with the inner set forming the support structure.  Although Grooms teaches an inner support structure (Fig. 3 element 12), it does not form a perimeter wall.  Kroeker fails to teach this claimed limitation, and Kenan’s support structure (Fig. .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE SUN whose telephone number is (571)270-7221. The examiner can normally be reached M-F 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/GEORGE SUN/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
2/15/2022